Name: 2012/448/EU: Commission Decision of 12Ã July 2012 establishing the ecological criteria for the award of the EU Ecolabel for newsprint paper (notified under document C(2012) 4693) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  documentation;  wood industry;  marketing
 Date Published: 2012-07-28

 28.7.2012 EN Official Journal of the European Union L 202/26 COMMISSION DECISION of 12 July 2012 establishing the ecological criteria for the award of the EU Ecolabel for newsprint paper (notified under document C(2012) 4693) (Text with EEA relevance) (2012/448/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Under Regulation (EC) No 66/2010, the EU Ecolabel may be awarded to those products with a reduced environmental impact during their entire life cycle. (2) Regulation (EC) No 66/2010 provides that specific EU Ecolabel criteria are to be established according to product groups. (3) Since the production of newsprint paper consumes significant amounts of energy, wood and chemicals, and may lead to environmental damage or risks related to the use of the natural resources, it is appropriate to establish EU Ecolabel criteria for the product group newsprint paper. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 1. The product group newsprint paper shall comprise paper made from pulp and used for printing newspapers and other printed products. 2. The product group Newsprint paper shall not include copying and graphic paper, thermally sensitive paper, photographic and carbonless paper, packaging and wrapping paper as well as fragranced paper. Article 2 For the purpose of this Decision, the following definitions shall apply: (1) newsprint paper means paper mainly used for printing newspapers and made from pulp and/or recovered paper the weight of which ranges between 40 and 65 g/m2; (2) recovered fibres means fibres diverted from the waste stream during a manufacturing process or generated by households or by commercial, industrial and institutional facilities in their role as end-users of the product which can no longer be used for their intended purpose. Article 3 In order to be awarded the EU Ecolabel under Regulation (EC) No 66/2010, an item of newsprint paper shall fall within the product group Newsprint paper as defined in Article 1 of this Decision and shall comply with the criteria as well as the related assessment and verification requirements set out in the Annex to this Decision. Article 4 The criteria for the product group Newsprint paper, as well as the related assessment and verification requirements, shall be valid for three years from the date of adoption of this Decision. Article 5 For administrative purposes the code number assigned to Newsprint paper shall be 037. Article 6 This Decision is addressed to the Member States. Done at Brussels, 12 July 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. ANNEX FRAMEWORK The aims of the criteria The criteria aim, in particular, at promoting resource efficiency by fostering recycling of paper, by reducing discharges of toxic or eutrophic substances into waters, by reducing environmental damage or risks related to the use of energy (global warming, acidification, ozone depletion, depletion of non-renewable resources) through the reduction of energy consumption and related emissions to air and at reducing environmental damage or risks related to the use of hazardous chemicals and applying sustainable management principles in order to safeguard forests. CRITERIA These criteria are set for each of the following aspects: 1. Emissions to water and air 2. Energy use 3. Fibres: sustainable forest management 4. Hazardous chemical substances 5. Waste management 6. Fitness for use 7. Information appearing on the Ecolabel The ecological criteria cover the production of pulp including all constituent sub-processes from the point at which the virgin fibre/recovered raw-material enters the production site, to the point at which the pulp leaves the pulp mill. For the paper production processes, the ecological criteria cover all sub-processes from the beating of the pulp (disintegration of the recovered paper) to winding the paper onto rolls. The following activities are not covered by these criteria: 1. Transport and packaging of the pulp, paper or raw materials 2. Conversion of paper Assessment and verification requirements The specific assessment and verification requirements are indicated within each criterion. Where the applicant is required to provide declarations, documentation, analyses, test reports, or other evidence to show compliance with the criteria, it is understood that those may originate from the applicant and/or his supplier(s) and/or their supplier(s), as appropriate. Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the competent body assessing the application. Where possible, the testing shall be performed by laboratories that meet the general requirements of EN ISO 17025 or equivalent. Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications. EU ECOLABEL CRITERIA Criterion 1  Emissions to water and air (a) COD, Sulphur (S), NOx, Phosphorous (P) For each of these parameters, the emissions to air and/or water from the pulp and the paper production shall be expressed in terms of points (PCOD, PS, PNOx, PP) as detailed below. None of the individual points PCOD, PS, PNOx, PP shall exceed 1,5. The total number of points (Ptotal = PCOD + PS + PNOx + PP) shall not exceed 4,0. The calculation of PCOD shall be made as follows (the calculations of PS, PNOx, PP shall be made in exactly the same manner). For each pulp i used, the related measured COD emissions (COD pulp,i expressed in kg/air dried tonne  ADT), shall be weighted according to the proportion of each pulp used (pulp i with respect to air dried tonne of pulp), and summed together. The weighted COD emission for the pulps is then added to the measured COD emission from the paper production to give a total COD emission, COD total. The weighted COD reference value for the pulp production shall be calculated in the same manner, as the sum of the weighted reference values for each pulp used and added to the reference value for the paper production to give a total COD reference value COD reftotal. The reference values for each pulp type used and for the paper production are indicated in Table 1. Finally, the total COD emission shall be divided by the total COD reference value as follows: Table 1 Reference values for emissions from different pulp types and from paper production Pulp Grade/Paper Emissions (kg/ADT) CODreference Sreference NOx,reference Preference Bleached Chemical pulp (others than sulphite) 18,0 0,6 1,6 0,045 Bleached Chemical pulp (sulphite) 25,0 0,6 1,6 0,045 Unbleached chemical pulp 10,0 0,6 1,6 0,04 CTMP 15,0 0,2 0,3 0,01 TMP/groundwood pulp 3,0 0,2 0,3 0,01 Recovered fibre pulp 2,0 0,2 0,3 0,01 Paper (non-integrated mills where all pulps used are purchased market pulps) 1 0,3 0,8 0,01 Paper (Other mills) 1 0,3 0,7 0,01 An exemption for the Preference-value of bleached chemical pulp (others than sulphite) indicated in Table 1, up to a level of 0,1 shall be granted where it is demonstrated that the higher level of P is due to P naturally occurring in the wood pulp. In case of co-generation of heat and electricity at the same plant, the emissions of S and NOx resulting from electricity generation can be subtracted from the total amount. The following equation can be used to calculate the proportion of the emissions resulting from electricity generation: 2 Ã  (MWh(electricity)) / [2 Ã  MWh(electricity) + MWh(heat)] The electricity in this calculation is the electricity produced at the co-generation plant. The heat in this calculation is the net heat delivered from the power plant to the pulp/paper production. Assessment and verification: the applicant shall provide detailed calculations showing compliance with this criterion, together with related supporting documentation which shall include test reports using the following test methods: COD: ISO 6060; NOx: ISO 11564; S(oxid.): EPA No 8; S(red.): EPA No 16A; S content in oil: ISO 8754; S content in coal: ISO 351; P: EN ISO 6878, APAT IRSA CNR 4110 or Dr Lange LCK 349. The supporting documentation shall include an indication of the measurement frequency and the calculation of the points for COD, S and NOx. It shall include all emissions of S and NOx which occur during the production of pulp and paper, including steam generated outside the production site, except those emissions related to the production of electricity. Measurements shall include recovery boilers, lime kilns, steam boilers and destructor furnaces for strong smelling gases. Diffuse emissions shall be taken into account. Reported emission values for S to air shall include both oxidised and reduced S emissions (dimethyl sulphide, methyl mercaptan, hydrogen sulphide and similar emissions). The S emissions related to the heat energy generation from oil, coal and other external fuels with known S content may be calculated instead of measured, and shall be taken into account. Measurements of emissions to water shall be taken on unfiltered and unsettled samples either after treatment at the plant or after treatment by a public treatment plant. The period for the measurements shall be based on the production during 12 months. In case of a new or a rebuilt production plant, the measurements shall be based on at least 45 subsequent days of stable running of the plant. The measurement shall be representative of the respective campaign. In case of integrated mills, due to the difficulties in getting separate emission figures for pulp and paper, if only a combined figure for pulp and paper production is available, the emission values for pulp(s) shall be set to zero and the figure for the paper mill shall include both pulp and paper production. (b) AOX (Adsorbable Organic Halogen)  Until 31 March 2013, the AOX emissions from the production of each pulp used shall not exceed 0,20 kg/ADT.  From 1 April 2013 until the expiry of the period of validity of the criteria set out in this Decision, the AOX emissions from the production of each pulp used shall not exceed 0,17 kg/ADT. Assessment and verification: the applicant shall provide test reports using the following test method: AOX ISO 9562 accompanied by detailed calculations showing compliance with this criterion, together with related supporting documentation. The supporting documentation shall include an indication of the measurement frequency. AOX shall only be measured in processes where chlorine compounds are used for the bleaching of the pulp. AOX need not be measured in the effluent from non-integrated paper production or in the effluents from pulp production without bleaching or where the bleaching is performed with chlorine-free substances. Measurements shall be taken on unfiltered and unsettled samples either after treatment at the plant or after treatment by a public treatment plant. The period for the measurements shall be based on the production during 12 months. In case of a new or a re-built production plant, the measurements shall be based on at least 45 subsequent days of stable running of the plant. The measurement shall be representative of the respective campaign. (c) CO2 The emissions of carbon dioxide from non-renewable sources shall not exceed 1 000 kg per tonne of paper produced, including emissions from the production of electricity (whether on-site or off-site). For non-integrated mills (where all pulps used are purchased market pulps) the emissions shall not exceed 1 100 kg per tonne. The emissions shall be calculated as the sum of the emissions from the pulp and paper production. Assessment and verification: the applicant shall provide detailed calculations showing compliance with this criterion, together with related supporting documentation. The applicant shall provide data on the air emissions of carbon dioxide. This shall include all sources of non-renewable fuels during the production of pulp and paper, including the emissions from the production of electricity (whether on-site or off-site). The following emission factors shall be used in the calculation of the CO2 emissions from fuels: Table 2 Fuel CO2 fossil emission Unit Coal 96 g CO2 fossil/MJ Crude oil 73 g CO2 fossil/MJ Fuel oil 1 74 g CO2 fossil/MJ Fuel oil 2-5 81 g CO2 fossil/MJ LPG 66 g CO2 fossil/MJ Natural Gas 56 g CO2 fossil/MJ Grid Electricity 400 g CO2 fossil/kWh The period for the calculations or mass balances shall be based on the production during 12 months. In case of a new or a rebuilt production plant, the calculations shall be based on at least 45 subsequent days of stable running of the plant. The calculations shall be representative of the respective campaign. For grid electricity, the value quoted in the table above (the European average) shall be used unless the applicant presents documentation establishing the average value for their suppliers of electricity (contracting supplier or national average), in which case the applicant may use this value instead of the value quoted in the table. The amount of energy from renewable sources (1) purchased and used for the production processes will not be considered in the calculation of the CO2 emissions. Appropriate documentation that this kind of energy is actually used at the mill or is externally purchased shall be provided by the applicant. Criterion 2  Energy use (a) Electricity The electricity consumption related to the pulp and the paper production shall be expressed in terms of points (PE) as detailed below. The number of points, PE, shall be less than or equal to 1,5. The calculation of PE shall be made as follows. Calculation for pulp production: For each pulp i used, the related electricity consumption (Epulp,i expressed in kWh/ADT) shall be calculated as follows: Epulp,i = Internally produced electricity + purchased electricity  sold electricity Calculation for paper production: Similarly, the electricity consumption related to the paper production (Epaper) shall be calculated as follows: Epaper = Internally produced electricity + purchased electricity  sold electricity Finally, the points for pulp and paper production shall be combined to give the overall number of points (PE) as follows: In case of integrated mills, due to the difficulties in getting separate electricity figures for pulp and paper, if only a combined figure for pulp and paper production is available, the electricity values for pulp(s) shall be set to zero and the figure for the paper mill shall include both pulp and paper production. (b) Fuel (heat) The fuel consumption related to the pulp and the paper production shall be expressed in terms of points (PF) as detailed below. The number of points, PF, shall be less than or equal to 1,5. The calculation of PF shall be made as follows. Calculation for pulp production: For each pulp i used, the related fuel consumption (Fpulp,i expressed in kWh/ADT) shall be calculated as follows: Fpulp,i = Internally produced fuel + purchased fuel  sold fuel  1,25 Ã  internally produced electricity Note: 1. Fpulp,i (and its contribution to PF, pulp) need not be calculated for mechanical pulp unless it is market air dried mechanical pulp containing at least 90 % dry matter. 2. The amount of fuel used to produce the sold heat shall be added to the term sold fuel in the equation above. Calculation for paper production: similarly, the fuel consumption related to the paper production (Fpaper, expressed in kWh/ADT), shall be calculated as follows: Fpaper = Internally produced fuel + purchased fuel  sold fuel  1,25 Ã  internally produced electricity Finally, the points for pulp and paper production shall be combined to give the overall number of points (PF) as follows: Table 3 Reference values for electricity and fuel Pulp grade Fuel kWh/ADT Freference Electricity kWh/ADT Ereference Non-admp admp Non-admp admp Chemical pulp 4 000 5 000 800 800 Thermomechanical pulp (TMP) 0 900 2 200 2 200 Groundwood pulp (including Pressurised Groundwood) 0 900 2 000 2 000 Chemithermomechanical pulp (CTMP) 0 1 000 2 000 2 000 Recovered fibre pulp 300 1 300 450 550 Paper grade Fuel kWh/tonne Electricity kWh/tonne Newsprint paper grade 1 800 700 Admp = air dried market pulp. Assessment and verification (for both (a) and (b)): the applicant shall provide detailed calculations showing compliance with this criterion, together with all related supporting documentation. Reported details shall therefore include the total electricity and fuel consumption. The applicant shall calculate all energy inputs, divided into heat/fuels and electricity used during the production of pulp and paper, including the energy used in the de-inking of waste papers for the production of recovered paper. Energy used in the transport of raw materials, as well as conversion and packaging, is not included in the energy consumption calculations. Total heat energy includes all purchased fuels. It also includes heat energy recovered by incinerating liquors and wastes from on-site processes (e.g. wood waste, sawdust, liquors, waste paper, paper broke), as well as heat recovered from the internal generation of electricity  however, the applicant need only count 80 % of the heat energy from such sources when calculating the total heat energy. Electric energy means net imported electricity coming from the grid and internal generation of electricity measured as electric power. Electricity used for wastewater treatment need not be included. Where steam is generated using electricity as the heat source, the heat value of the steam shall be calculated, then divided by 0, 8 and added to the total fuel consumption. In case of integrated mills, due to the difficulties in getting separate fuel (heat) figures for pulp and paper, if only a combined figure for pulp and paper production is available, the fuel (heat) values for pulp(s) shall be set to zero and the figure for the paper mill shall include both pulp and paper production. Criterion 3  Fibres At least the 70 % (w/w) on the total amount of fibres used for newsprint paper shall be recovered fibres. All fibres used that are not recovered shall be virgin fibres covered by valid sustainable forest management and chain of custody certificates issued by an independent third party certification scheme such as FSC, PEFC or equivalent. However, where certification schemes allow mixing certified material and uncertified material in a product or product line, the proportion of uncertified material shall not exceed 50 % of the overall amount of virgin fibres used. Such uncertified material shall be covered by a verification system which ensures that it is legally sourced and meets any other requirement of the certification scheme with respect to uncertified material. The certification bodies issuing forest and/or chain of custody certificates shall be accredited/recognised by that certification scheme. Excluded from the calculation of recovered fibres content is the reutilisation of materials generated in a process and capable of being reclaimed within the same process that generated it (mill broke  own produced or purchased). Assessment and verification: the applicant shall provide appropriate documentation indicating the types, quantities and origins of fibres used in the pulp and the paper production. Where virgin fibres are used, the product shall be covered by valid forest management and chain of custody certificates issued by an independent third party certification scheme, such as PEFC, FSC or equivalent. If the product or product line includes uncertified material, proof should be provided that the uncertified material is less than 50 per cent and is covered by a verification system which ensures that it is legally sourced and meets any other requirement of the certification scheme with respect to uncertified material. The percentage of recovered fibres shall be calculated as ratio between the inputs of recovered fibres compared to the final paper production. Where recovered fibres are used, the applicant shall provide a declaration stating the average amount of grades of recovered paper used for the product in accordance with the standard EN 643 (2) or an equivalent standard. The applicant shall also provide a declaration that no mill broke (own or purchased) was used for the calculation of the recovered percentage. Criterion 4  Excluded or limited substances and mixtures Assessment and verification: the applicant shall supply a list of the chemical products used in the pulp and paper production, together with appropriate documentation (such as Safety Data Sheets). This list shall include the quantity, function and suppliers of all the substances used in the production process. (a) Hazardous substances and mixtures In accordance with Article 6(6) of Regulation (EC) No 66/2010, the product shall not contain substances referred to in Article 57 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (3) nor substances or mixtures meeting the criteria for classification with the hazard statements or risk phrases in accordance with Regulation (EC) No 1272/2008 of the European Parliament and of the Council (4) or Council Directive 67/548/EEC (5) specified in the table below. List of hazard statements and risk phrases: Hazard statement (6) Risk phrase (7) H300 Fatal if swallowed R28 H301 Toxic if swallowed R25 H304 May be fatal if swallowed and enters airways R65 H310 Fatal in contact with skin R27 H311 Toxic in contact with skin R24 H330 Fatal if inhaled R23/26 H331 Toxic if inhaled R23 H340 May cause genetic defects R46 H341 Suspected of causing genetic defects R68 H350 May cause cancer R45 H350i May cause cancer by inhalation R49 H351 Suspected of causing cancer R40 H360F May damage fertility R60 H360D May damage the unborn child R61 H360FD May damage fertility. May damage the unborn child R60/61/60-61 H360Fd May damage fertility. Suspected of damaging the unborn child R60/63 H360Df May damage the unborn child. Suspected of damaging fertility R61/62 H361f Suspected of damaging fertility R62 H361d Suspected of damaging the unborn child R63 H361fd Suspected of damaging fertility. Suspected of damaging the unborn child. R62-63 H362 May cause harm to breast fed children R64 H370 Causes damage to organs R39/23/24/25/26/27/28 H371 May cause damage to organs R68/20/21/22 H372 Causes damage to organs through prolonged or repeated exposure R48/25/24/23 H373 May cause damage to organs through prolonged or repeated exposure R48/20/21/22 H400 Very toxic to aquatic life R50 H410 Very toxic to aquatic life with long-lasting effects R50-53 H411 Toxic to aquatic life with long-lasting effects R51-53 H412 Harmful to aquatic life with long-lasting effects R52-53 H413 May cause long-lasting harmful effects to aquatic life R53 EUH059 Hazardous to the ozone layer R59 EUH029 Contact with water liberates toxic gas R29 EUH031 Contact with acids liberates toxic gas R31 EUH032 Contact with acids liberates very toxic gas R32 EUH070 Toxic by eye contact R39-41 No commercial dye formulation, colourants, surface-finishing agents, auxiliaries and coating materials shall be used on either pulp or paper that has been assigned or may be assigned at the time of application the hazard statement H317: May cause allergic skin reaction. R43 Substances or mixtures which change their properties upon processing (e.g., become no longer bioavailable, undergo chemical modification) so that the identified hazard no longer applies are exempted from the above requirement. Concentration limits for substances or mixtures which may be or have been assigned the hazard statements or risk phrase listed above, or which meet the criteria for classification in the hazard classes or categories listed in the table above, and concentration limits for substances meeting the criteria set out in Article 57(a), (b) or (c) of Regulation (EC) No 1907/2006, shall not exceed the generic or specific concentration limits determined in accordance with the Article 10 of Regulation (EC) No 1272/2008. Where specific concentration limits are determined, they shall prevail over the generic ones. Concentration limits for substances meeting the criteria set out in Article 57(d), (e) or (f) of Regulation (EC) No 1907/2006 shall not exceed 0,1 % weight by weight. Assessment and verification: the applicant shall prove compliance with these criteria by providing data on the amount (kg/ADT paper produced) of substances used in the process and by demonstrating that the substances referred to in these criteria are not retained in the final product above the concentration limits specified. The concentration for substances and mixtures shall be specified in the Safety Data Sheets in accordance with Article 31 of Regulation (EC) No 1907/2006. (b) Substances listed in accordance with Article 59(1) of Regulation (EC) No 1907/2006 No derogation from the prohibition set out in Article 6(6) of Regulation (EC) No 66/2010 shall be granted concerning substances identified as substances of very high concern and included in the list provided in Article 59 of Regulation (EC) No 1907/2006, present in mixtures, in an article or in any homogenous part of a complex article in concentrations higher than 0,1 %. Specific concentration limits determined in accordance with Article 10 of Regulation (EC) No 1272/2008 shall apply where the concentration is lower than 0,1 %. Assessment and verification: the list of substances identified as substances of very high concern and included in the candidate list in accordance with Article 59 of Regulation (EC) No 1907/2006 can be found here: http://echa.europa.eu/chem_data/authorisation_process/candidate_list_table_en.asp Reference to the list shall be made on the date of application. The applicant shall prove compliance with this criterion by providing data on the amount (kg/ADT paper produced) of substances used in the process and by demonstrating that the substances referred to in this criterion are not retained in the final product above the concentration limits specified. The concentration shall be specified in the safety data sheets in accordance with Article 31 of Regulation (EC) No 1907/2006. (c) Chlorine Chlorine gas or other chlorinated compounds shall not be used as a bleaching agent. This requirement does not apply to chlorine gas related to the production and use of chlorine dioxide. Assessment and verification: the applicant shall provide a declaration from the pulp producer(s) that chlorine gas or other chlorinated compounds have not been used as a bleaching agent. Note: while this requirement also applies to the bleaching of recovered fibres, it is accepted that the fibres in their previous life-cycle may have been bleached with chlorine gas or other chlorinated compounds. (d) APEOs Alkylphenol ethoxylates or other alkylphenol derivatives shall not be added to cleaning substances, de-inking substances, foam inhibitors, or dispersants. Alkylphenol derivatives are defined as substances that upon degradation produce alkyl phenols. Assessment and verification: the applicant shall provide a declaration(s) from their chemical supplier(s) that alkylphenol ethoxylates or other alkylphenol derivatives have not been added to those products. (e) Residual monomers The total quantity of residual monomers (excluding acrylamide) that may be or have been assigned any of the following risk phrases (or combinations thereof) and are present in coatings, retention aids, strengtheners, water repellents or chemicals used in internal and external water treatment shall not exceed 100 ppm (calculated on the basis of their solid content). Hazard statement (8) Risk phrase (9) H340 May cause genetic defects R46 H350 May cause cancer R45 H350i May cause cancer by inhalation R49 H351 Suspected of causing cancer R40 H360F May damage fertility R60 H360D May damage the unborn child R61 H360FD May damage fertility. May damage the unborn child R60/61/60-61 H360Fd May damage fertility. Suspected of damaging the unborn child R60/63 H360Df May damage the unborn child. Suspected of damaging fertility R61/62 H400 Very toxic to aquatic life R50/50-53 H410 Very toxic to aquatic life with long-lasting effects R50-53 H411 Toxic to aquatic life with long-lasting effects R51-53 H412 Harmful to aquatic life with long-lasting effects R52-53 H413 May cause long-lasting effects to aquatic life R53 Acrylamide shall not be present in coatings, retention aids, strengtheners, water repellents or chemicals used in internal and external water treatment in concentrations higher than 700 ppm (calculated on the basis of their solid content). The competent body may exempt the applicant from those requirements in relation to chemicals used in external water treatment. Assessment and verification: the applicant shall provide a declaration of compliance with this criterion, together with appropriate documentation (such as Safety Data Sheets). (f) Surfactants in de-inking All surfactants used in de-inking shall be ultimately biodegradable (see test methods and pass levels below). Assessment and verification: the applicant shall provide a declaration of compliance with this criterion together with the relevant safety data sheets or test reports for each surfactant which shall indicate the test method, threshold and conclusion stated, using one of the following test method and pass levels: OECD 302 A-C (or equivalent ISO standards), with a percentage degradation (including adsorption) within 28 days of at least 70 % for 302 A and B, and of at least 60 % for 302 C. (g) Biocides The active components in biocides or biostatic agents used to counter slime-forming organisms in circulation water systems containing fibres shall not be potentially bio-accumulative. Biocides bioaccumulation potentials are characterised by log Pow (log octanol/water partition coefficient) < 3,0 or an experimentally determined bioconcentration factor (BCF)  ¤ 100. Assessment and verification: the applicant shall provide a declaration of compliance with this criterion together with the relevant material safety data sheet or test report which shall indicate the test method, threshold and conclusion stated, using the following test methods: OECD 107, 117 or 305 A-E. (h) Azo dyes Azo dyes that may cleave to any of the following aromatic amines shall not be used, in accordance with Annex XVII to Regulation (EC) No 1907/2006: 1. 4-aminobiphenyl (92-67-1), 2. benzidine (92-87-5), 3. 4-chloro-o-toluidine (95-69-2), 4. 2-naphthylamine (91-59-8), 5. o-aminoazotoluene (97-56-3), 6. 2-amino-4-nitrotoluene (99-55-8), 7. p-chloroaniline (106-47-8), 8. 2,4-diaminoanisole (615-05-4), 9. 4,4'-diaminodiphenylmethane (101-77-9), 10. 3,3'-dichlorobenzidine (91-94-1), 11. 3,3'-dimethoxybenzidine (119-90-4), 12. 3,3'-dimethylbenzidine (119-93-7), 13. 3,3'-dimethyl-4,4'-diaminodiphenylmethane (838-88-0), 14. p-cresidine (120-71-8), 15. 4,4'-methylene-bis-(2-chloroaniline) (101-14-4), 16. 4,4'-oxydianiline (101-80-4), 17. 4,4'-thiodianiline (139-65-1), 18. o-toluidine (95-53-4), 19. 2,4-diaminotoluene (95-80-7), 20. 2,4,5-trimethylaniline (137-17-7), 21. 4-aminoazobenzene (60-09-3), 22. o-anisidine (90-04-0). Assessment and verification: the applicant shall provide a declaration of compliance with this criterion. (i) Metal complex dye stuffs or pigments Dyes or pigments based on lead, copper, chromium, nickel or aluminium shall not be used. Copper phthalocyanine dyes or pigments may, however, be used. Assessment and verification: the applicant shall provide a declaration of compliance. (j) Ionic impurities in dye stuffs The levels of ionic impurities in the dye stuffs used shall not exceed the following: Ag 100 ppm; As 50 ppm; Ba 100 ppm; Cd 20 ppm; Co 500 ppm; Cr 100 ppm; Cu 250 ppm; Fe 2 500 ppm; Hg 4 ppm; Mn 1 000 ppm; Ni 200 ppm; Pb 100 ppm; Se 20 ppm; Sb 50 ppm; Sn 250 ppm; Zn 1 500 ppm. Assessment and verification: the applicant shall provide a declaration of compliance. Criterion 5  Waste management All pulp and paper production sites shall have a system for handling waste (as defined by the relevant regulatory authorities of the pulp and paper production sites in question) and residual products arising from the production of the ecolabelled product. The system shall be documented or explained in the application and include information on at least the following points:  procedures for separating and using recyclable materials from the waste stream,  procedures for recovering materials for other uses, such as incineration for raising process steam or heating, or agricultural use,  procedures for handling hazardous waste (as defined by the relevant regulatory authorities of the pulp and paper production sites in question). Assessment and verification: the applicant shall provide a detailed description of the procedures adopted for the waste management of each of the sites concerned and a declaration of compliance with the criterion. Criterion 6  Fitness for use The product shall be suitable for its purpose. Assessment and verification: the applicant shall provide appropriate documentation demonstrating compliance with the scope of the criteria. The product shall fulfil the requirements for permanence in accordance with applicable standards. The user manual will provide the list of norms and standards which shall be used for the permanence assessment. As alternative to the use of the above methods, the producers shall guarantee the fitness for use of their products providing appropriate documentation demonstrating the paper quality, in accordance with the standard EN ISO/IEC 17050-1:2004, which provides general criteria for suppliers declaration of conformity with normative documents. Criterion 7  Information appearing on the EU Ecolabel The optional label with text box shall contain the following text:  low air and water pollution  use of certified fibres AND/OR use of recovered fibres [case-by-case]  hazardous substances restricted The guidelines for the use of the optional label with the text box can be found in the Guidelines for the use of the EU Ecolabel logo on the website: http://ec.europa.eu/environment/ecolabel/promo/pdf/logo%20guidelines.pdf Assessment and verification: the applicant shall provide a sample of the product packaging showing the label, together with a declaration of compliance with this criterion. (1) As defined in Directive 2009/28/EC of the European Parliament and of the Council (OJ L 140, 5.6.2009, p. 16). (2) European List of Standard Grades of Recovered Paper and Board, June 2002. (3) OJ L 396, 30.12.2006, p. 1. (4) OJ L 353, 31.12.2008, p. 1. (5) OJ 196, 16.8.1967, p. 1. (6) As provided for in Regulation (EC) No 1272/2008. (7) As provided for in Directive 67/548/EEC. (8) As provided for in Regulation (EC) No 1272/2008. (9) As provided for in Directive 67/548/EEC.